DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 4/22/2021.  Claims 1-20 are pending.  Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US Publication No. 20140137160 A1) and Herrington (US Publication No. 20120270576 A1).

	Regarding claim 1, Perlman discloses a system comprising:
	a mobile device (mobile device 205 – FIG. 2a) configured to: 
	wirelessly connect to an input device (input devices 221- FIG. 2a); ([0104] and FIG. 2a – the mobile device 205 is wirelessly connect to the input devices 221.  The mobile device 205 forwards the user input from the input devices 221 to the Internet.)
	select at least one content server computing device (hosting service 210- FIG. 2a) to host a streaming session with at least one media player device (a monitor or TV set 222- FIG. 2a); ([0104] and FIG. 2a – During playing of a game on the hosting service 210, the mobile device 205 receives user input from the input devices 221, and transmits the input through the Internet 206 to the hosting service 210.  By selecting to play the game, it is implied that the hosting service 210 is selected.  The hosting service 210 hosts a streaming session during playing of the game by transmitting video stream through the Internet.)
	establish a streaming session with the at least one content server computing device; ([0104] and FIG. 2a – Play of the game implies that a streaming session is established with the hosting service 210.)
	receive input initiated by, and transmitted remotely from the input device, the input including instructions to control the content provided by the at least one content server computing device; ([0104] and FIG. 2a - During playing of a game on the hosting 
	generate, based on the received input, a representation of the input. ([0104] and FIG. 2a - During playing of a game on the hosting service 210, the mobile device 205 receives user input from the input devices 221, and transmits the input through the Internet 206 to the hosting service 210.  Such data generated by the mobile device 205 based on the user input, and transmitted to the hosting service 210 corresponds the claimed a representation of the input.)
relaying, to the at least one content server computing device, the generated representation of the input, ([0104] and FIG. 2a)
Perlman does not disclose wherein the generated representation of the input includes a plurality of redundant packets that replicate the received input.  
Herrington disclose wherein the generated representation of the input includes a plurality of redundant packets that replicate the received input.  ([0117] discloses that a mobile device transmits data duplicated as a part of a FEC technique.  Even though Herrington does not explicitly disclose the mobile device relaying to the server redundant packets that replicate the user input, having redundancy while transmitting data involving a mobile device is a known technique to improve accuracy of data transmission, as evidenced by the disclosure in [0117] of Herrington.)


Regarding claim 2, Perlman discloses wherein the representation of the input is used to control content displayed on the at least one media player device (a monitor or TV set 222- FIG. 2a) and provided by the at least one content server computing device (hosting service 210- FIG. 2a).  ([0104] and FIG. 2a)

Regarding claim 3, Perlman discloses wherein controlling the content displayed on the at least one media player device comprises: 
causing execution of the input, received from the mobile device, on streaming media content by triggering execution, in real time, of at least one change to the media content to produce a composite display; ([0104] and FIG. 2a.; [0261] and FIG. 19.  The game is real-time video streaming modified by the input device control data received from the mobile device 205.  As such, it is implied that the execution of the input from the mobile device 205 is in real time.  FIG. 19 illustrates an example of a composite display provided by making real-time changes to the video streaming.)
causing encoding of the composite display for transmission to a device other than the mobile device; and ([0104] and FIG. 2a. - hosting service 210 encodes the composite display for transmission to the Internet 206.)

	
Regarding claim 4, Perlman discloses wherein the device (monitor 222-FIG. 2a) other than the mobile device comprises a media player coupled to a display device for streaming for display the encoded composite display in real time.  ([0104] and FIG. 2a)
	
Regarding claim 5, Perlman discloses wherein the input device is a second mobile device.  ([0104] and FIG. 2a – a game controller is an input device that is a mobile device.)

Regarding claim 8, the reasons for rejections are similar as these for claim 1.	

Regarding claim 9, the reasons for rejections are similar as these for claim 2.

Regarding claim 10, the reasons for rejections are similar as these for claim 3.

Regarding claim 11, the reasons for rejections are similar as these for claim 4.

Regarding claim 12, the reasons for rejections are similar as these for claim 5.

Regarding claim 15, the reasons for rejections are similar as these for claim 1.


Regarding claim 17, the reasons for rejections are similar as these for claim 3.

Regarding claim 18, the reasons for rejections are similar as these for claim 5.

	Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman and Herrington as applied to claim 1, 8 or 15, and further in view of Kleinpeter (US Publication No. 20150177938 A1).

Regarding claim 6, Perlman and Herrington do not disclose wherein each redundant packet includes an identical sequence identifier.  
	Kleinpeter discloses wherein each redundant packet includes an identical sequence identifier.  [0090]
Kleinpeter is analogous art to the claimed invention because Kleinpeter is reasonably pertinent to the problem faced by the inventor of avoiding executing redundant requests received by the server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perlman and Herrington in view of Kleinpeter such that ach redundant packet includes an identical sequence identifier.  One of ordinary skill in the art would have been motivated because it allows the server to identify redundant requests to avoid executing a request multiple times.



Regarding claim 19, the reasons for rejections are similar as these for claim 6.

	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman and Herrington as applied to claim 1, 8 or 15, and further in view of Burbidge (US Publication No. 20060281413 A1).

Regarding claim 7, Perlman and Herrington do not disclose wherein the mobile device is further configured to: transmit a reset protocol to prevent replay of commands associated with the plurality of redundant packets, in response to determining that the plurality of redundant packets were not received by the at least one content server computing system.  
Burbidge discloses wherein the mobile device is further configured to: transmit a reset protocol to prevent replay of commands associated with the plurality of redundant packets, in response to determining that the plurality of redundant packets were not received by the at least one content server computing system.  ([0018] provides transmitting a reset protocol to prevent replay of commands by setting a reset sequence number. The aspect of the command being associated with redundant sets of data is considered as intended use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perlman and Herrington in view of Burbidge such that the mobile device is further configured to: transmit a reset protocol 

Regarding claim 14, the reasons for rejections are similar as these for claim 7.

Regarding claim 20, the reasons for rejections are similar as these for claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
/Weiwei Stiltner/
Examiner, Art Unit 2451


	/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451